IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


YVES K. CARRIERE,

              Appellant,

 v.                                                       Case No. 5D15-3808

CHUNICK HOLDINGS, LLC
AND CHARLES A. HAYDEN,

              Appellees.

________________________________/

Opinion filed March 17, 2017

Appeal from the Circuit Court
for Orange County,
John Marshall Kest, Judge.

Nicholas A. Shannin, of The Shannin Law
Firm, P.A., Orlando, and Eric H. Faddis, and
Tiffany M. Faddis, of Faddis & Faddis, P.A.,
Orlando, for Appellant.

Daniel M. Schwarz, Robert A. Swift, and
Scott A. Cole, of Cole Scott & Kissane, P.A.,
Miami, for Appellees.



PER CURIAM.

       After carefully considering the record on appeal and the arguments raised in the

parties’ briefs, we conclude that the trial court properly granted directed verdicts in favor

of Defendants/Appellees Chunick Holdings, LLC and Charles A. Hayden. We also find

that there is no legal basis underlying a separate argument made by Appellant, Yves K.
Carriere, that the trial court somehow erred by entering an agreed order that granted the

parties’ stipulated motion to dismiss with prejudice Appellant’s vicarious liability claims.

Accordingly, we affirm the partial final judgment entered in favor of the Appellees and

against Appellant, which concluded the litigation between those parties. By a separate

order, we will provisionally grant Appellees’ motion for appellate attorney’s fees pursuant

to section 768.79, Florida Statutes (2014), Florida Rule of Civil Procedure 1.442, and

Florida Rule of Appellate Procedure 9.400(b).

       AFFIRMED.

PALMER and EDWARDS, JJ., and JACOBUS, B.W., Senior Judge, concur.




                                             2